DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the status of related applications on page 1 must be updated.  
Appropriate correction is required.
Claim Objections
Claim 15 is objected to because of the following informalities: the recitation on line 4 “…upon the result is less than the threshold,” is grammatically awkward.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear in claims 2 and 12 if the applicant is intending to recite the additional structure (or associated steps) of a pair of ECG electrodes provided on a flexible 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of performing a mathematical operation on two of the electrocardiographic values in each of the temporal windows; analyzing a result of each of the mathematical operations; based on the analysis for at least one of the windows, adjusting the plurality of the electrocardiographic values associated with each of the codes; and encoding each of the electrocardiography values within that window with one of the codes based on the adjusted plurality of the electrocardiographic values associated with that code (claim 1; related comments apply to substantially similar method claim 11).  This judicial exception is not integrated into a practical application because it represents a mentally performable (or performable with pen and paper) concept.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional structure of a memory, and a micro-processor for writing each of the codes into a sequence in memory are insignificant extra-solution 
	The memory, microprocessor and the combination of the memory and microprocessor are also WURC in the art.  As elaborated above, such structure is commonplace and forms the basic building blocks of any functional computerized system.  The applicant discloses that commercially available microcontrollers with memory may be used such as, for example, those manufactured by Silicon Laboratories Inc. (p. 23, lines 23-32).
	The limitations of claims 3-10 and 13-20 contain no additional elements and represent only mentally performable concepts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954. The examiner can normally be reached alternate Mondays and Wednesday-Friday 9:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
November 20, 2021